774 N.W.2d 906 (2009)
UNIVERSITY OF MICHIGAN REGENTS, Plaintiff-Appellant,
v.
AUTOMOBILE CLUB INSURANCE ASSOCIATION, Defendant-Appellee.
Docket No. 138725. COA No. 281917.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the March 12, 2009 judgment of the Court of Appeals is considered *907 and, it appearing to this Court that the case of University of Michigan Regents v. Titan Ins Co (Docket No. 136905) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.